Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 1 of 36




            EXHIBIT 3
    Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 2 of 36




 STATE OF NORTH CAROLINA                                IN THE GENERAL COURT OF JUSTICE
                                                            SUPERIOR COURT DIVISION
 WAKE COUNTY                                                      18 cvs 014001

 Common Cause; et a/

                         Plaintiffs,                    GEOGRAPHIC STRATEGIES LLC'S
                                                        MOTION FOR LEAVE TO REQUEST
         v.                                             AN ORDER OF PROTECTION, AND IN
                                                        THE ALTERN ATlVE, TO INTERVENE
 Representative David R. Lewis, in his                  UNDER RULES 45 AND/OR 24
 official capacity as senior chairman of the
 House Select Committee on Redistricting,
 et al
                        Defendants.


        Geographic Strategies LLC ("Geographic Strategies") moves for leave to request an order

of protection under Rule 45 or, in the alternative, to intervene for a limited purpose under Rule 24

of the North Carolina Rules of Civil Procedure. Geographic Strategies, a South Carolina LLC

created to assist clients in redistricting work, is the true owner of a substantial portion of electronic

files produced by Stephanie Hofeller ("Hofeller Files") pursuant to a subpoena issued under the

authority of this court. As explained more fully in its separate substantive motion, attached hereto

as Exhibit A, Geographic Strategies requests that the Court designate all of the Hofeller Files as

Highly Confidential under the parties' existing Consent Protective Order.

        First, Geographic Strategies moves for leave to make a limited appearance and file its

request for an order of protection for its confidential and privileged business documents contained

in the Hofeller Files. As the rightful owner of this information, Geographic Strategies requests

that the Court allow it to protect its legitimate business interests in maintaining confidentiality by

seeking to have those documents designated as Highly Confidential, among other relief.

        Geographic Strategies request is authorized under Rule 45 of the North Carolina Rules of

Civil Procedure. Rule 45 provides:
    Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 3 of 36




        When a subpoena requires disclosure of a trade secret or other confidential research,
        development, or commercial infmmation, a court may, to protect a person subject
        to or affected by the subpoena, quash or modify the subpoena, or when the party
        on whose behalf the subpoena is issued shows a substantial need for the testimony
        or material that cannot otherwise be met without undue hardship, the court may
        order a person to make an appearance or produce the materials only on specified
        conditions stated in the order. N.C.G.A. § 1A-1, Rule 45(c)(7) (emphasis added).

Geographic Strategies-as the rightful owner of confidential and privileged documents in the

Hofeller Files-is "affected by" the subpoena and thus seeks leave to file a motion to protect that

interest. Importantly, Geographic Strategies was not served with a copy of the subpoena issued to

Ms. Hofeller, and it was not afforded the opportunity to review the files for trade secrets,

confidentiality, or privilege before they were handed over to the Plaintiffs.

        Second, and in the alternative, Geographic Strategies moves to intervene for the limited

purpose of filing a motion to designate the Hofeller Files as Highly Confidential under Rule 24 of

the North Carolina Rules of Civil Procedure. Rule 24 grants intervention as a matter of right where

a party "claims an interest relating to the property or transaction which is the subject of the action

and he is so situated that the disposition of the action may as a practical matter impair or impede

his ability to protect that interest," unless the interest is already adequately represented. N.C.G.A.

§ 1A-1, Rule 24(a). Geographic Strategies' intervention is timely, will allow it to protect its

legitimate business interest in maintaining the confidentiality of its business documents, and will

cause no prejudice. Geographic Strategies is uniquely qualified to advocate for this interest in a

way the current parties are not because it is the sole owner of a substantial portion of the Hofeller

Files. 1 No other party to this litigation can or will represent the interest of Geographic Strategies

if leave is not granted.



1
  Though it should not be necessary here, to the extent this Court requires Geographic Strategies
to file a proposed answer as part of its Rule 24 application, Geographic Strategies hereby adopts
the answer of the Legislative Defendants.

                                                  2
    Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 4 of 36




       For these reasons, Geographic Strategies should be granted leave, intervention as a matter

of right, or intervention in the Court's discretion. Its substantive motion contained in Exhibit A

(along with the form Order contained in Exhibit B) should be deemed filed, and argument should

be calendared simultaneously with Plaintiffs' recently filed "Motion for Direction."



                                                    Respectfully submitted,




       Dated: June 15, 2019



                                       Rob r ea Hunt 1 Jr.
                                       NC State Bar No. 5679
                                       HIGGINS BENJAMIN, PLLC
                                       101 W. Friendly Ave., Suite 500
                                       Greensboro, North Carolina 27401
                                       Email: rnhunt rjr@greensborolaw.com
                                       Telephone: (336) 273-1600
                                       Facsimile: (336) 274-4650


                                       Counsel for Geographic Strategies




                                                3
Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 5 of 36




                       EXHIBIT A




                                4
    Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 6 of 36




STATE OF NORTH CAROLINA                            IN THE GENERAL COURT OF JUSTICE
                                                       SUPERIOR COURT DIVISION
WAKE COUNTY                                                      18 cvs 0 1400 1

Common Cause; eta/

                      Plaintiffs,                  GEOGRAPHIC STRATEGIES LLC'S
                                                   MOTION TO DESIGNATE ITS
       v.                                          MATERIALS AS HIGHLY
                                                   CONFIDENTIAL UNDER THE
Representative David R. Lewis, in his              PROTECTIVE ORDER AND TO
official capacity as senior chairman of the        COMPEL PRODUCTION
House Select Committee on Redistricting,
eta/
                       Defendants.


       Geographic Strategies LLC ("Geographic Strategies"), a South Carolina LLC created to

assist clients in redistricting work, is the custodian and true owner of many highly confidential

and privileged electronic files produced without its review and consent by Stephanie Hofeller

pursuant to a subpoena issued under the authority of this court. It now comes before the Court to

request: (1) all documents produced in response to the subpoena to Ms. Hofeller be designated

as "Highly Confidential" under the existing Protective Order ("Hofeller Files"); (2) Plaintiffs

produce a complete copy of the Hofeller Files; and (3) Plaintiffs identify each person and entity

to whom the Hofeller Files were shared consistent with the Highly Confidential designation.

       A substantial portion of the Hofeller Files are the property of Geographic Strategies and

resided on Geographic Strategies' computer, or on backup drives made of that computer. See

Ex. 1, Affidavit of Dalton Lamar Oldham ("Oldham Aff.") Jrlr 7-9. Ms. Hofeller's late father, Dr.

Thomas Hofeller, used Geographic Strategies' computer to create and store them and kept

backup drives. See id. These backup drives and files were obtained from the frail widow of Dr.

Hofeller, who lacked authority to provide them to Ms. Hofeller. See id.
     Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 7 of 36




       Geographic Strategies' files are plainly "Highly Confidential" under the Consent

Protective Order in this case.      Those files contain research and analysis that Geographic

Strategies performed for its clients.      See id.    Jrlr   3-5.   In addition, the documents reveal

Geographic Strategies' proprietary methods for analyzing and constructing redistricting maps

that the company considers its trade secrets. See id. Jrlr 5, 9-10. Press reports and representations

made by the parties to this litigation indicate that the vast majority of these documents have

nothing to do with North Carolina or this litigation. See id. Jr 10.

       To protect the confidentiality of its business records, Geographic Strategies seeks initially

to designate the entirety of the Hofeller Files as Highly Confidential under the Protective Order.

The designation, if given promptly, would prohibit the Plaintiffs and those in privity with them

from continuing to publish Geographic Strategies' confidential trade secrets to the world through

leaking this data to the media.

       In addition, because Geographic Strategies provided consulting and expert witness

services m redistricting litigation, see id. Jr 3, many of its files are protected by vanous

evidentiary privileges, particularly attorney work product.              Geographic Strategies has a

substantial interest in reviewing and protecting those files on behalf of its clients.            The

designation of the Hofeller Files as Highly Confidential would effectuate a stay of any further

public disclosure of the documents and allow Geographic Strategies to conduct an orderly

privilege review of the numerous files-most of which are entirely unrelated to the case-

without delaying trial.

       Geographic Strategies' approach respects Plaintiffs' position that they may need some of

the documents at trial in this matter and is appropriately measured such that it will not disrupt the

Court's schedule or cause Plaintiffs any prejudice. Plaintiffs will still be able to use all relevant,



                                                  2
    Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 8 of 36




non-privileged, otherwise admissible documents at trial. And if there is a dispute about the

confidentiality or privilege designation of a specific document that Plaintiffs wish to use at trial,

that dispute can be adjudicated at the time through the ordinary process for objecting to trial

exhibits.

       It is regrettable that this motion is needed. Geographic Strategies understands that the

Legislative Defendants sought to designate the Hofeller Files as Highly Confidential under the

Protective Order, and Plaintiffs should have complied with that reasonable request. Instead,

Plaintiffs have chosen to elevate form over substance-arguing that only the "Producing Party"

may designate records under the Protective Order-and to burden the Court with this dispute.

       Plaintiffs' motives for refusing to designate these clearly confidential materials under the

Protective Order are clear. Once designated, the records may be used "solely in connection with

this litigation, and not for any political, business, commercial, competitive, personal,

governmental, or other purpose or function whatsoever." Protective Order~ 3 (emphasis added).

As Plaintiffs make clear in their motion, they seek to do exactly that, having already disclosed

certain files that have nothing to do with this case to the media and in unrelated litigation.

       Finally, even if Plaintiffs are correct that the existing Protective Order allows only the

"Producing Party" to designate documents, Geographic Strategies-the rightful owner of a

substantial portion of the Hofeller Files, see Oldham Aff.   !r 9-should be deemed the Producing
Party, or the Protective Order should simply be amended to specifically designate the Hofeller

Files as Highly Confidential and to allow real parties in interest the right to designate documents

under the order.




                                                  3
    Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 9 of 36




                                          BACKGROUND

        Geographic Strategies uses its own specialized and proprietary methods, analyzing

redistricting plans in order to appropriately advise and counsel its clients. See Oldham Aff. Jrlr 5,

9. It also offers consulting and expert services to attorneys so that they may provide appropriate,

strategic legal advice to stakeholders involved in the redistricting process and/or litigation. !d. Jr

3; see also id. Jr 6.   It routinely consults with clients about existing or anticipated litigation

strategy and efforts, and often considers much of its work to be attorney work product. See id.

        Dr. Hofeller was a co-founder of Geographic Strategies, performing redistricting work

for Geographic Strategies' Republican clients. See T. Hofeller Dep . Tr. at 12:2-13:25. Based on

media reports and information contained in Plaintiffs' filings in this court, it appears that Dr.

Hofeller's pattern and practice in the ordinary course of business was to retain copies of almost

all of his substantive work for Geographic Strategies, including complete backups of his

Geographic Strategies' laptop.       See, e.g., Mark Joseph Stern, The New Trove of Secret

Genymandering Files        Will Be a Nightmare for the GOP, SLATE (May 31, 2019),



carolina.hLm l (referring to a "trove" of "8 thumb drives and four hard drives containing more

than 75,000 files."); Oldham Aff. Jrlr 3-4, 7-9. A substantial portion of the information in the

Hofeller Files belongs to Geographic Strategies and contain its clients' confidential information.

See id. Nearly all of that information is unrelated to this litigation. See id. Jr 10.

        When Dr. Hofeller died on August 18, 2018, Geographic Strategies' computer, various

files, and numerous backups in Dr. Hofeller's possession belonged to the LLC and to its clients.

See id. Jrlr 2, 8. Simultaneously, Dr. Hofeller's membership interest in the LLC, and any claim to

its property, reverted to the surviving members of the entity. See id. Neither Mrs. Hofeller, Mr.



                                                   4
     Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 10 of 36




Hofeller's estate (to the extent one was established), nor Ms. Hofeller acquired ownership over

the LLC's documents. See id. And for its part, the LLC was never served the subpoena, was

never provided the opportunity to undertake a review, and never consented to the production of

its documents. See id.    ~   1 I.

        Geographic Strategies understands that on June 6, 2019, Plaintiffs filed a document with

this Court styled as a "motion for direction." The motion indicated that Plaintiffs were refusing

to the treat the Hofeller Files as Highly Confidential under the Court's Protective Order. To

protect the confidentiality of its business records and to preserve likely privilege and work

product protections its clients may have, Geographic Strategies has moved for leave to seek a

protective order and, alternatively, to intervene in this case and file this motion to designate the

entirety of the Hofeller Files as Highly Confidential under the Protective Order.

                                          ARGUMENT

I.     THE HOFELLER FILES SHO
       EXISTING PROTECTIVE ORDER.

       A.      Geographic Strategies' Business Records Qualify as Highly Confidential
               Under the Existing Protective Order.

       The Court's existing Protective Order allows for the designation of information produced

in this litigation as Highly Confidential. Protective Order ~ 3. Highly Confidential information

is defined under the Protective Order as information that a party "reasonably and in good faith

believes to be extremely sensitive, confidential, and/or proprietary information, disclosure of

which to a party or another non-party would create a substantial risk of significant competitive or

business injury." Id. 1


1
  Such information may be disclosed "only to outside attorneys" and "shall be used by the Parties
solely in connection with this litigation, and not for any political, business, commercial,
competitive, personal, governmental, or other purpose or function whatsoever." Protective Order
~ 3.

                                                 5
    Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 11 of 36




           Geographic Strategies' business records clearly meet this standard. The files at issue

contain confidential research and analysis that Geographic Strategies performed for its clients.

Oldham Aff. Jrlr 3-4, 8-9.     And courts have routinely recognized that confidentiality in this

context should be respected. See Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1212 (9th Cir.

2002) (holding protective order appropriate for documents deemed confidential by private

contractual counterparties); Country Vintner of N. Carolina, LLC v. E. & J Gallo Winery, No.

5:09-CV-326-BR, 2010 WL 11565920, at *1-*3 (E.D.N.C. Jan. 20, 2010) (granting protective

order for "private agreements between Defendant" and various non-parties and "other

information related to Defendant's ... customers").

           In addition, allowing Geographic Strategies' documents to become public would reveal

Geographic Strategies' proprietary methods of analysis which the company considers its trade

secrets.     Oldham Aff. Jrlr 3-5, 7-9.    Notwithstanding Dr. Hofeller's unfortunate passing,

Geographic Strategies' redistricting work continues, and its confidential methods give

Geographic Strategies a competitive advantage over other firms providing redistricting expertise.

See id.     Thus, Geographic Strategies would suffer irreparable harm if this information ever

became public. See id. Indeed, these are precisely the types of concerns that justified entry of a

Protective Order in this case. And this is exactly the sort of information that the North Carolina

legislature envisioned courts protecting from disclosure.      See N.C.G.A. § 1A-1, Rule 26(c)

(authorizing entry of protective orders to prevent disclosure of "trade secret or other confidential

research, development, or commercial information").         For similar reasons, courts generally

refuse "to permit their files to serve ... as sources of business information that might harm a

litigant's competitive standing." Nixon v. Warner Commc 'ns, Inc., 435 U.S. 589, 598 (1978)

(citing Schmedding v. May, 85 Mich. 1, 5-6, 48 N.W. 201, 202 (1891)); Duke Energy Progress,



                                                 6
    Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 12 of 36




Inc. v. A/can Aluminum Corp., No. 5:08-CV-460-FL, 2015 WL 1058229, at *2-*3 (E.D.N.C.

Mar.   11, 2015) (creating new designation under protective order in order to apply

"CONFIDENTIAL -            ATTORNEY'S      EYES     ONLY"     protections to "proprietary and

commercially valuable documents available only from [the party] for a fee").        The need for

confidentiality protection is especially important under the present circumstances, where the

confidential documents belong to a non-party and were produced by an interloper-Ms.

Hofeller-who obtained the documents and produced them without the consent of Geographic

Strategies. 2 See Oldham Aff. Jrlr 2, 8.

        Finally, because Geographic Strategies performs work to assist its clients in litigation,

there is a substantial likelihood that the Hofeller Files contain information protected by the

attorney-client privilege, work-product immunity, and the discovery protections available for

draft expert reports and reports from experts not to be called at trial, including Rule 26 of the

North Carolina Rules of Civil Procedure. See id. Jrlr 3-4, 9; see also id. Jr 6. These are exactly

the types of documents that Dr. Hofeller would have created and/or possessed, see id., and, in the

ordinary course of business, would have stored on his Geographic Strategies computer and other

storage devices. See id. Jrlr 2-5, 8. Even though Geographic Strategies has not yet reviewed the

Hofeller Files directly, 3 Geographic Strategies has a "substantial interest" in the "authority to


2
  Geographic Strategies' position does not depend upon any finding of wrongdoing by Ms.
Hofeller, but her disclosure of confidential trade secrets and conversion of Geographic
Strategies' business records is deeply troubling to Geographic Strategies and may give rise to
claims by the company against her.
3
  It is anticipated that Plaintiffs will respond that Geographic Strategies has not identified
particular documents that constitute confidential trade secrets, privileged communications, or
work product. Such an argument borders on the frivolous. Geographic Strategies does not have
access to the documents because they were taken from the company and handed over to the
Plaintiffs without consent. Had Ms. Hofeller broken into the Geographic Strategies offices and
stolen its documents to deliver to Plaintiffs, no court would entertain an objection that the
company could not specifically identify the precise documents that were stolen. This situation is

                                                7
    Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 13 of 36




ascertain-in the first instance-whether or not to apply the privilege." Local 295/Local 851

IBT Employer Grp. Pension Tr. & Welfare Funds v. Fifth Third Bancorp, No. I :08CV00421 ,

2012 WL 346658, at *3 (S.D. Ohio Feb. 2, 2012), report and recommendation adopted, No.

I :08-CV-421, 2012 WL 639579 (S.D. Ohio Feb. 28, 2012) ("Plaintiffs argue that the Federal

Reserve's interest in the withheld documents is merely hypothetical, not substantial, because the

Federal Reserve has yet to see and evaluate the withheld documents. This contention misses the

mark."). 4 Of course, Geographic Strategies cannot waive these privileges, which belong to its

clients-clients who are not before this Court and therefore are not in a position to assert and

protect their rights-but feels compelled to intervene to protect them.5




no different. Cf FMC Corp. v. Capital Cities/ABC, Inc., 915 F.2d 300, 303- 06 (7th Cir. 1990)
(finding party in possession of stolen business documents that it obtained through a third patty
and refused to return liable for conversion and noting that "[b ]ecause neither [the plaintiff], the
district court nor this court had or has any way of knowing exactly what documents [the
defendant] possesses, we believe the burden should be on [the defendant], and not [the plaintiff],
to come forward with evidence that it does not have the originals of the documents pilfered from
FMC's files") .
4
  Similarly, much of the work Geographic Strategies performs for its clients is protected by the
same First Amendment privilege Plaintiffs have asserted to justify withholding documents in this
case. See Pis' Opp. to Mot. to Compel Documents from Democratic Party at 11-13.

5
  It is for this reason that Geographic Strategies is moving to compel full production of the
Hofeller Files. Geographic Strategies will engage Plaintiffs in a meet-and-confer process once it
has regained access to the documents and had the chance to review them with respect to any
clawback procedure. This process will not delay trial since it is doubtful that Geographic
Strategies owns any documents relevant to this case, if that is not the case Geographic Strategies
can also object to the inclusion of any relevant privileged documents on Plaintiffs' ultimate trial
exhibit list. In the interim, Geographic Strategies fully expects that Plaintiffs will-consistent
with their ethical obligations-avoid review of any documents bearing indicia of privilege or
work product. See NC Eth. Op. RPC 252 (N.C. St. Bar), 1997 WL 331719, at *I ("From the
cover letter, it could be readily ascertained that the accompanying materials were subject to the
attorney-client privilege or otherwise confidential and were sent to Attorney C inadvertently.
Upon realizing that the materials were not intended for his eyes, Attorney C should have (1)
refrained from reviewing the file materials, (2) notified the opposing counsel of their receipt, and
(3) followed opposing counsel's instructions as to the disposition of such materials.").


                                                 8
    Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 14 of 36




        B.       The Court Should Designate the Entirety of the Hofeller Files as Highly
                 Confidential Under the Existing Protective Oder.

        To ensure that Geographic Strategies' business records are kept confidential, the entirety

of the Hofeller Files should be designated Highly Confidential. 6 Designating the Hofeller Files

in their entirety is the only relief that will protect Geographic Strategies' strong interest in

maintaining the confidentiality of its business records.

        Any alternative is simply unworkable.          Plaintiffs proposed that the Legislative

Defendants "identify each ... file" containing confidential information, and they agreed only to

"consider joining in a motion asking the Court to designate such files as Confidential." Mot. For

Direction, Ex C at 2-3. To put that proposal in perspective, there are apparently over 76,000

documents in the Hofeller Files and trial is six weeks away. There is simply insufficient time for

Geographic Strategies to review each of these files, to meet and confer with Plaintiffs over the

designations, and to have this Court resolve the designations concerning up to 76,000 individual

files, all before trial.

        Nor is there any need for this Court or the patties before it to engage in such an arduous

and voluminous document-by-document review process. That process alone would not preserve

confidentiality, privilege, and other protections without an immediate designation to preserve the

status quo. Plaintiffs have made clear their intent to distribute these documents widely. Mot.

For Direction at 3-4.      And they have refused to stand down ft·om such tactics while the

documents can be methodically reviewed.        Dr. Hofeller worked on hundreds of redistricting

issues for various clients, so the vast majority of the documents in the Hofeller Files are

6
 The vast majority of the files are confidential work files. Out of the 76,000 files produced by
Stephanie Hofeller pursuant to Plaintiffs' subpoena, Plaintiffs only identified I ,00 I files that
appeared to contain personal information. Reply in Supp. of Mot. for Clarification. The Court
has already recognized that this information should be treated as Highly Confidential under the
Protective Order. May I, 2019 Order re Motion for Clatification at 8.


                                                 9
    Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 15 of 36




irrelevant to the North Carolina redistricting plan at issue here. 7 See Oldham Aff. Jr l 0. There is

'thus no need for the parties to debate-and this Court to adjudicate-the confidentiality of

thousands of individuals files that are irrelevant and will never be used in connection with this

case. Moreover, designating all of the documents as Highly Confidential now obviates the need

for scores of clients to intervene separately in this action to object to the distribution of their

confidential documents, and destruction of their privilege, a process that could take months in

itself.

          By contrast, granting Geographic Strategies' request to designate the entirety of the

Hofeller Files Highly Confidential under the Protective Order would simply preserve the status

quo confidentiality of the records. This would allow the parties time to address the documents

through an orderly procedure, avoiding the circus that would result from trying to address the

confidentiality of 76,000 files all at once. Designating the documents Highly Confidential would

not disrupt the trial schedule or burden this court. Nor would Plaintiffs suffer any prejudice by

following this approach since they would still be able to use all relevant non-privileged

documents at trial, subject to the normal process for objections. If there were a dispute about a

specific document Plaintiffs wish to use at trial, the dispute-including any clawback

requirement for privilege/work product-could be adjudicated concurrently with other exhibit

objections, which would be necessary even under Plaintiffs' preferred approach. See Mot. For

Direction at 9 ("If Legislative Defendants believe there are grounds for preventing or limiting




7
  Indeed, the substantive core of Plaintiffs' subpoena sought documents "concerning the
redistricting ofthe North Carolina State Senate and State House in 2011 and 2017," presumably
because Plaintiffs recognized those are the only materials relevant to this case. Mot. For
Clarification, Ex. A. Had Plaintiffs limited their request to that core, much of this discussion
would have been avoided.

                                                 10
    Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 16 of 36




introduction of evidence in the Hofeller Files at trial, they should file a motion in limine or an

objection when the evidence is introduced.").

          Plaintiffs' lament that addressing the confidentiality of the subpoenaed Hofeller Files has

" diverted Plaintiffs' time and resources away from the steep demands of preparing for the

upcoming trial" rings hollow for several reasons.        See Mot. For Direction at 13. First, the

problem is of Plaintiffs' own making. Instead of serving a narrowly tailored subpoena limited to

the information concerning the North Carolina redistricting, Plaintiffs specifically chose to

demand all "storage devices" containing such information. Mot. for Clarification, Ex. A. They

did so apparently in consultation with Ms. Hofeller and with full knowledge of what they would

rece1ve. Reply in Supp. of Mot. for Clarification; S. Hofeller Dep. Tr. at 31 :24-36:4, 126: II-

128:21.     This practically ensured they would receive a raft of irrelevant and confidential

materials. See Oldham Aff. Jr 10. Having used the subpoena power of this Court to obtain

Geographic Strategies' highly confidential business records, Plaintiffs have a concomitant duty

to handle the information appropriately and to respect the non-party rights of Geographic

Strategies and its clients by keeping the information confidential.

          Second, in obtaining the Hofeller Files from Ms. Hofeller, Plaintiffs' counsel represented

to her that the review and use of any documents she produced would be limited to documents

relevant to the North Carolina redistricting:

                 Ms. Hofeller: ... .I wouldn't expect to see a lot of personal
                 data suddenly appearing in this matter because their
                 understanding of the directive to them was that only files
                 that were explicitly, obviously North Carolina redistricting
                 during this period of time related would even be looked at,
                 much less introduced into evidence. That was their
                 understanding at the time.

                 Q: And when you say that was their understanding-



                                                  11
    Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 17 of 36




                Ms. Hofeller: That's what [Plaintiffs' counsel] told me their
                understanding was.

S. Hofeller Dep. Tr. at 129:1-13. Plaintiffs should be held to these representations, which they

made to a non-party in order to obtain the Hofeller Files and the Geographic Strategies

documents that are included within them.

        Third, when it came to the personal health and tax records found in the Hofeller Files,

Plaintiffs recognized that the need to protect non-party interests in the confidentiality of the

produced records was paramount. Plaintiffs argued that "[s]uch materials plainly are irrelevant

to the merits of this lawsuit, and Plaintiffs do not believe it is in the interest of any party to copy

and further disseminate such information." Mot. for Clarification at 5. Plaintiffs also recognized

that there "would be no prejudice to defendants from adhering to [a] process" for filtering out

irrelevant information. !d. Plaintiffs should not be permitted to jettison the principles for which

they so recently advocated just because they have now perused Geographic Strategies'

confidential business records and found documents not relevant to this litigation that they would

like to disclose.

        Finally, there can be no serious question that Plaintiffs' resistance to designating these

plainly confidential-and mostly irrelevant-materials under the Protective Order is driven by a

desire to review and unilaterally release Geographic Strategies' confidential business records to

the public. As Plaintiffs admit in their most recent motion, when "Plaintiffs' counsel recently

realized that several of the files were also relevant to another pending lawsuit in which Plaintiffs'

same counsel from Arnold & Porter are representing different plaintiffs," they unilaterally

"disclosed this evidence" by filing it on the public docket in the Southern District of New York.

Mot. for Direction at 3-4. Plaintiffs should not be permitted to an·ogate to themselves the power

to decide which of Geographic Strategies' confidential business records are made public-


                                                  12
      Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 18 of 36




business records that were obtained from an individual who did not own them and are subject to

existing confidentiality obligations. See In re Zyprexa Injunction, 474 F. Supp. 2d 385, 392-93,

404, 424-25 (E.D.N.Y. 2007),judgment entered sub nom. In re Zyprexa Litig., No. 07-CV-0504,

2007 WL 669797 (E.D.N.Y. Mar. 1, 2007), and affd sub nom. Eli Lilly & Co. v. Gottstein, 617

F.3d 186 (2d Cir. 20 I 0) (enjoining dissemination of confidential business documents disclosed

after a lawyer issued a subpoena for "documents [the lawyer] knew to be under the protective

order which bore no relevance to the [litigation in which the subpoena was issued]"). Bringing

the entirety of the Hofeller Files within the scope of the Protective Order is the only process that

will preserve the status quo, protect the confidentiality of Geographic Strategies' business

records, maintain privilege, and maintain the current trial schedule without burdening the Court

with a multitude of needless disputes over the disposition of irrelevant documents.

II.     IN THE ALTERNATIVE, GEOGRAPHIC STRATEGIES SHOULD BE DECLARED THE
        "PRODUCING PARTY" OR THE PROTECTIVE ORDER SHOULD BE AMENDED TO ALLOW
        THE HOFELLER FILES TO BE DESIGNATED AS HIGHLY CONFIDENTIAL.

        Plaintiffs argue that only the "Producing Party" can designate documents under the

Protective Order. That position is tenuous. The terms of the Protective Order are "applicable to

information produced by a non-Party in the litigation and designated as 'CONFIDENTIAL' or

'HIGHLY CONFIDENTIAL/OUTSIDE ATTORNEYS' EYES ONLY'," but the order does not

specify who may designate such material. Protective      Order~   13. It is logical that all parties in

the litigation would have the ability to designate material obtained from non-parties.

        Thus, consistent with this common-sense reading of the Protective Order, Plaintiffs

themselves proposed to designate any sensitive personal information in the Hofeller Files as

Confidential under the Protective Order, even though they were the party that received that

information from Stephanie Hofeller.      Mot. for Clarification at 3, Ex. B at 11.        The Court

similarly recognized that Plaintiffs had the "ability to designate any files or folders they consider

                                                 13
     Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 19 of 36




private as 'HIGHLY CONFIDENTIAL/OUTSIDE ATTORNEYS' EYES ONLY"' before

providing the Hofeller Files to defendants. See May I, 2019 Order reMotion for Clarification at

6.

        The Court, however, does not need to resolve this interpretive dispute. If there is any

ambiguity in whether a non-producing party can designate documents under the Protective

Order, the answer is not to grant Plaintiffs the unilateral right to decide which of Geographic

Strategies' confidential business records should made public, as Plaintiffs seem to suggest.

Rather, because Geographic Strategies is the rightful owner of proprietary documents within the

Hofeller Files, the Court should simply declare Geographic Strategies to be the Producing Party.

        Alternatively, the Protective Order should be amended to designate the Hofeller Files

Highly Confidential and to allow any interested party or non-party to designate materials,

regardless of whether they are the "Producing Party." See SmithKline Beecham Corp. v. Synthon

Pharm., Ltd., 210 F.R.D. 163 (M.D.N.C. 2002) ("Courts have the inherent power to

modify protective orders, including protective orders arising from a stipulation by the parties.")

(collecting cases).

                                        CONCLUSION

       For the reasons above, the court should designate the Hofeller Files as Highly

Confidential under the Protective Order. In the alternative, this Court should declare Geographic

Strategies to be the Producing Party or otherwise amend the Protective Order to allow parties and

non-parties to designate documents under the Protective Order, regardless of whether they are a

producing or receiving party, and order that the Hofeller Files be designated Highly Confidential

under the amended Protective Order. The Court should also compel production of the Hofeller

Files in their entirety to Geographic Strategies, and to ensure that anyone to whom the Hofeller



                                                14
   Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 20 of 36




                                CERTIFICATE OF SERVICE

       l hereby certify that l have this day served the foregoing upon all parties to this matter by

placing a copy in the United States Mail, First Class, postage prepared and addressed as follows:


                                   Edwin M. Speas, Jr.
                                   Caroline P. Mackie
                                   Poyner Spruill LLP
                            301 Fayetteville Street, Suite 1900
                                   Raleigh, NC 27601
                                espeas@poynerspmill.com
                               cmackieCCDpoyncrs pru ill. com
Counsel for Common Cause, the North Carolina Democratic Party, and the Individual Plaintiffs

                                         R. Stanton Jones
                                         David P. Gersch
                                      Elisabeth S. Theodore
                                        Daniel F. Jacobson
                             Amold and Porter Kaye Scholer LLP
                                 601 Massachusetts Ave., N.W.
                                 Washington, D.C. 20001-3743
                                stanton.jones@amoldporter.com
                                david.gersch@amoldpmter.com
                             elisabeth.theodore@amoldporter.com
                              dani el.jacob. on({Va rnoldpurl r.com
                    Counsel for Common Cause and the Individual Plaintiffs

                                        Marc E. Elias
                                       Aria C. Branch
                                        Abba Khanna
                                      Perkins Coie LLP
                                    700 13th Street, N.W.
                                 Washington, D.C. 20005-3960
                                   MEiias@perkinscoie.com
                                  ABranch@perkinscoie.com
                                   AKhanna C?tlp rkin co ie.c m
                    Counsel for Common Cause and the Individual Plaintiffs

                                       Amar Maj mundar
                                     Stephanie A. Brennan
                                         Paul M. Cox
                                    NC Department of Justice
                                         P.O . Box 629
                                      114 W. Edenton St.
                                      Raleigh, NC 27602

                                                 16
Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 21 of 36




                                'lll1alllllllldar(&. nL'doj .gov
                                  . bn:nnan ca:ncdui .!?OV
                                  pcm: (um ·Jtl ·. 10
  Counsel for the State Board of Elections and Ethics Enforcement and its members

                                   John E. Branch III
                                   Andrew D. Brown
                                 Nathaniel J. Pencook
                                  H. Denton Worrell
                             Shanahan Law Group, PLLC
                              128 E. Hargett St., Suite 300
                                  Raleigh, NC 2760I
                           jbram:h@ ·!wnnhan lnwgro up.com
                           abrmvn Qi-.shanahanlawgroup.com
                          dworrcl l(cv ·hanahan lav.:group.c m
                          npcnc ok((i ha nahanlaw group.com
                         Counsel for the Defendant-Intervenors

                                  Thomas A. Farr
                                  Phillip J. Strach
                                Michael Mcknight
                                   Alyssa Riggins
                 Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                         4208 Six Forks Rd., Suite II 00
                                Raleigh, NC 27609
                             homas.!hrr({ og!dre .com
                           Phillip .strach ({V.ogletree.com
                        Michael.mcknigbua!( glctrcc .co m
                            lyssa.riggins(ttJOglctrce.co m
                          Counselfor Legislative Defendants

                                    E. Mark Braden
                                    Richard B. Raile
                                  Trevor M. Stanley
                                    Elizabeth Scully
                                Katherine McKnight
                            Baker & Hostetler, LLP
                     1050 Connecticut Ave., N.W., Suite 1100
                          Washington, D.C. 20036-5403
                               rrail @ ba l crl aw. m
                            mbraden@ bakerlaw.com
                            tstanl ey(ci!bakerlaw .com
                             l! ' <.alll v(li!bakerlaw.c m
                           kmcknight@bakerlaw .com
                         Counsel for the Legislative Defendants
  Dated: June 15, 2019

                                              17
Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 22 of 36




                          Robert Neal Hunter, Jr.
                          NC State Bar No. 5679
                          HIGGINS BENJAMIN, PLLC
                          101 W. Friendly Ave., Suite 500
                          Greensboro, North Carolina 27401
                          Email: rnhnn t rjr@ gr en boro law. com
                          Telephone: (336) 273-1600
                          Facsimile: (336) 274-4650


                          Counsel for Geographic Strategies




                                  18
Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 23 of 36




                       EXHIBIT 1




                                7
    Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 24 of 36




STATE OF NORTH CAROLINA                            IN THE GENERAL COURT OF JUSTICE
                                                       SUPERIOR COURT DIVISION
WAKE COUNTY                                                  18 cvs 014001

Common Cause; et a/

                       Plaintiffs,                 AFFIDAVIT OF DALTON LAMAR
                                                   OLDHAM, ESQ. IN SUPPORT OF
        v.                                         GEOGRAPHIC STRATEGIES LLC'S
                                                   MOTION TO DESIGNATE ITS
Representative David R. Lewis, in his              MATERIALS AS HIGHLY
official capacity as senior chairman of the        CONFIDENTIAL UNDER THE
House Select Committee on Redistricting,           PROTECTIVE ORDER AND TO
et al                                              COMPEL PRODUCTION
                       Defendants.


                        AFFIDAVIT OF DALTON LAMAR OLDHAM

        The undersigned Affiant, having been duly sworn or affirmed, deposes and states that

Affiant is competent to give the testimony below. Affiant makes the following statements of fact

from Affiant's personal knowledge, except as to statements specifically identified below as made

upon information and belief, which Affiant believes to be true and for which the source of

information and the basis for belief are stated.

        1.     My name is Dalton Lamar Oldham. I am a resident of Lexington, South Carolina

and am an attorney licensed by the State of South Carolina in good standing. My practice is in

the area of election law and I have a nationwide clientele of legislators, political parties,

organizations and candidates whom I represent and counsel. I have worked with Dr. Thomas

Hofeller who has assisted me by providing demographic and expert witness services for me and

my clients at various times for over 25 years.

        2.     In 2011 Dr. Hofeller and I founded Geographic Strategies, LLC with me as the

President and Dr. Hofeller as Treasurer in order to more efficiently provide clients, to whom I

was providing legal counsel, demographic and expert services in connection with potential and
   Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 25 of 36




active redistricting litigation.   As Treasurer Dr. Hofeller also kept the books of Geographic

Strategies. Upon his death, pursuant to the terms of a mutual survivorship agreement, all of his

rights, titles, and interests in this entity were transferred to me by operation oflaw. I am now the

sole owner of Geographic Strategies

       3.       I have provided legal counsel to numerous clients with Dr. Hofeller's assistance.

Redistricting is a vety fact intensive area of the law. Understanding how various and often

conflicting federal and state legal principles intersect with the numerous and often

counterintuitive demographic facts of a case are the key to accurate legal analysis. This cannot

be accomplished without the assistance of a highly skilled Demographic expert. Dr. Hofeller

provided that expet1ise under the auspices of Geographic Strategies. When Dr. Hofeller was

working under the auspices of Geographic Strategies he was working under the control and

direction of counsel as a consulting expert not to be called at trial. I consider nearly all of Dr.

Hofeller's work and files for Geographic Strategies to be either attorney work-product or First

Amendment privileged or both. Whatever materials are not privileged are certainly confidential

and proprietary.

       4.      During his time at Geographic Strategies Dr. Hofeller had access to numerous

legal memos, Treatises, and legal advice, as well as other privileged materials, in order to assist

him in his demographic work. He also had access to data which was privileged, confidential,

and/or proprietary.

       5.      Over the years of its existence, Geographic Strategies has developed its own

specialized and proprietary methods of legal analysis of redistricting plans.        I consider its

methods and strategies to be sensitive, competitive trade secrets. If Geographic Strategies'

documents were made public, it would expect to suffer competitive harm due to the exposure of



                                                 2
   Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 26 of 36




its confidential trade secrets to its competitors.

        6.      Dr. Thomas Hofeller performed expert witness services as a political scientist in

redistricting litigation, including as a plan drafter for many clients. When Dr. Hofeller worked in

this manner he was hired individually by either the jurisdiction or counsel for the client engaged

in the litigation. No expert witness work was done under the auspices of Geographic Strategies.

I typically also represented the client for whom Dr. Hofeller worked as an expert witness but not

always. All of this material would also be privileged and confidential.

        7.      Upon information and belief, based on media reports and information contained in

Plaintiffs' filings in this court, it appears that Dr. Hofeller's estate may have retained possession

of copies of almost all of his substantive work for Geographic Strategies, including complete

backups of his Geographic Strategies' laptop.                 See,   e.g.,   https :l/:lalc.convne\vs-und-

po liti ·s-'20 19J05!Lhomas-hufellt:r- ' cl:n.:t-gcrrvmanderinl.!-fi les-nonh-carol ina.hlml (refelTing to

"trove" of"8 thumb drives and four hard drives containing more than 75,000 files.").

        8.      When Dr. Hofeller died on August 18, 2018, Geographic Strategies' computer,

various files, and numerous backups in Dr. Hofeller's possession belonged to the LLC and to its

clients. Simultaneously, Dr. Hofeller's membership interest in the LLC, and any claim to its

property, reverted to the surviving member of the entity.

        9.      Based on my personal knowledge of Geographic Strategies' computer files, it is

likely that a substantial amount of the Hofeller Files contain Geographic Strategies' confidential

trade secrets and business information, including communications with attorneys and clients

concerning potential or existing litigation.         Some of this information would be expected to

include emails, letters, reports, commissioned studies, and draft expert rep01ts, all created by or

at the direction of attorneys in anticipation of, or in the course of, litigation or are covered by



                                                      3
    Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 27 of 36




First Amendment privilege.

        10.    Dr. Hofeller's files could and likely do contain hundreds of redistricting plans,

emails, expert reports, commissioned studies for clients other than those concemed with the

North Carolina redistricting case at issue in this case

        11.    Although 1 am informed attomeys for the Plaintiffs had issued a subpoena for

Geographic Strategies, LLC. prior to this controversy, I have never been served with the

subpoena to produce documents in this case, was never provided the opportunity to undertake a

review, and never consented to the production any of its documents.




                                                  4
Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 28 of 36




        STATE OF SOUTH CAROLINA
        COUNTY OF LEXINGTON


                                    VERIFICATION



        DALTON LAMAR OLDHAM, being duly sworn, deposes and says:

        That the contents of the foregoing affidavit are true to my own knowledge,

        except as to matters stated on information and belief, and as to those matters




        DALTONLAMAROLDHAM
                                                ~----
        Sworn and Subscribed before me,
        .               ~~




                     !5     day of June, 2019
Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 29 of 36




                       EXIDBIT2




                                8
    Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 30 of 36




 STATE OF NORTH CAROLINA                            IN THE GENERAL COURT OF JUSTICE
                                                        SUPERIOR COURT DIVISION
 WAKE COUNTY                                                  18 cvs 014001

 Common Cause; eta/

                       Plaintiffs,                  PROPOSED ORDER

        v.

 Representative David R. Lewis, in his
 official capacity as senior chairman of the
 House Select Committee on Redistricting,
 et al
                        Defendants.




    .   WHEREFORE, the Court, for the reasons articulated in Geographic Strategies LLC's

MOTION TO APPEAR FOR THE LIMITED PURPOSE OF REQUESTING AN ORDER OF

PROTECTION, AND IN THE ALTERNATIVE, TO INTERVENE UNDER RULES 45

AND/OR 24, hereby GRANTS said motion and ORDERS that Geographic Strategies LLC is

permitted leave to request an order of protection. Accordingly, its Motion and Proposed Order,

which it attached as Exhibit A and B, are deemed filed.

SO ORDERED, this_ day of June, 2019.



                                                          Paul C. Ridgeway, Superior Court Judge



                                                     Joseph N. Crosswhite, Superior Court Judge



                                                            Alma L. Hinton, Superior Court Judge
Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 31 of 36




                       EXIDBITB




                                5
   Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 32 of 36




 STATE OF NORTH CAROLINA                               IN THE GENERAL COURT OF JUSTICE
                                                           SUPERIOR COURT DIVISION
 WAKE COUNTY                                                     18 cvs 014001

 Common Cause; eta/

                          Plaintiffs,                  PROPOSED ORDER

        v.

 Representative David R. Lewis, in his
 official capacity as senior chairman of the
 House Select Committee on Redistricting,
 et al
                        Defendants.



       WHEREFORE, the Court, for the reasons articulated in GEOGRAPHIC STRATEGIES

LLC's MOTION TO DESIGNATE ITS MATERIALS AS HIGHLY CONFIDENTIAL UNDER

THE PROTECTIVE ORDER AND TO COMPEL PRODUCTION, hereby GRANTS said

motion and ORDERS as follows:

       1. The files that Stephanie Hofeller produced to this Court pursuant to Plaintiffs

             February 13, 2019 subpoena are hereby designated HIGHLY

             CONFIDENTIAL/OUTSIDE ATTORNEYS' EYES ONLY under the Protective

             Order in this case.


       2. Plaintiffs are hereby ORDERED to produce all such files to Geographic Strategies

             LLC .

       3. Plaintiffs are hereby ORDERED within 10 days to identify any and all individuals

             and entities to whom they disclosed any portion of the Hofeller Files, setting forth the
   Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 33 of 36




         name and last known contact information for each, the date(s) of disclosure, and the


         documents so disclosed.


SO ORDERED, this_ day of June, 2019.



                                                      Paul C. Ridgeway, Superior Court Judge



                                                   Joseph N. Crosswhite, Superior Court Judge



                                                        Alma L. Hinton, Superior Court Judge
   Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 34 of 36




                                CERTIFICATE OF SERVICE

       I hereby certify that I have this day served the foregoing upon all parties to this matter by

placing a copy in the United States Mail, First Class, postage prepared and addressed as follows:


                                   Edwin M . Speas, Jr.
                                   Caroline P. Mackie
                                   Poyner Spruill LLP
                            301 Fayetteville Street, Suite 1900
                                   Raleigh, NC 27601
                                espeas@poynerspruill.com
                               cmacl ic(lw yncr 1 rui ll. om
Counsel for Common Cause, the North Carolina Democratic Party, and the Individual Plaintiffs

                                        R. Stanton Jones
                                        David P. Gersch
                                     Elisabeth S. Theodore
                                       Daniel F. Jacobson
                             Arnold and Porter Kaye Scholer LLP
                                 601 Massachusetts Ave., N.W.
                                 Washington, D.C. 20001-3743
                                stanton.jones@amoldporter.com
                                david.gersch @amoldpmter.com
                             elisabeth.theodore@amoldporter.com
                              daniel.jacob:on(tDarnoldporter.com
                    Counsel for Common Cause and the Individual Plaintiffs

                                        Marc E. Elias
                                       Aria C. Branch
                                        Abba Khanna
                                     Perkins Coie LLP
                                   700 13th Street, N.W.
                                Washington, D.C. 20005-3960
                                  MElias@perkinscoie.com
                                 ABranch@perkinscoie.com
                                 AK.han na@pcrktn coic.com
                    Counsel for Common Cause and the Individual Plaintiffs

                                       Amar Majmundar
                                     Stephanie A. Brennan
                                         Paul M. Cox
                                    NC Department of Justice
                                         P.O . Box 629
                                      114 W. Edenton St.
                                      Raleigh, NC 27602

                                                 10
Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 35 of 36




                             am aj mumlar(a, ncdoj. go
                              . l renll<ll1(a:, ncdoj .gov
                                  pcox((t ncdoj .crov
  Counsel for the State Board ofElections and Ethics Enforcement and its members

                                 John E. Branch III
                                 Andrew D. Brown
                               Nathaniel J. Pencook
                                 H. Denton Worrell
                           Shanahan Law Group, PLLC
                           128 E. Hargett St., Suite 300
                                 Raleigh, NC 27601
                        jbranch<Ci) ·hanahanlawgr l liP .C m
                        abrownCiV.shanahan lawgroup.com
                        dwo rr~ ll((i>shnnahunl <nvgroup.C0111
                       np nc k(a)Jt, nahanlaw2.roup. m
                      Counsel for the Defendant-Intervenors

                                 Thomas A. Farr
                                 Phillip J. Strach
                               Michael Mcknight
                                 Alyssa Riggins
                 Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                         4208 Six Forks Rd., Suite 1100
                               Raleigh, NC 27609




                                E. Mark Braden
                                Richard B. Raile
                               Trevor M. Stanley
                                Elizabeth Scully
                              Katherine McKnight
                            Baker & Hostetler, LLP
                     1050 Connecticut Ave., N.W., Suite 1100
                          Washington, D .C. 20036-5403
                             rraikC b, I crl av:.co m




                      Counsel for the Legislative Defendants



                                          11
Case 8:19-cv-02710-GJH Document 40-5 Filed 10/01/19 Page 36 of 36




  Dated: June IS, 2019



                          Robert Neal Hunter, Jr.
                          NC State Bar No. 5679
                          HIGGINS BENJAMIN, PLLC
                          101 W. Friendly Ave., Suite 500
                          Greensboro, North Carolina 27401
                          Email: rnhunterjr@greensborolaw .com
                          Telephone: (336) 273-1600
                          Facsimile: (336) 274-4650


                          Counsel for Geographic Strategies




                                  12
